—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mastro, J.), rendered September 7, 1994, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the prosecutor’s cross-examination of him as to his failure to provide certain exculpatory information upon his arrest is unpreserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Medina, 53 NY2d 951, 953), and in any event, without merit (see, People v Savage, 50 NY2d 673, cert denied 449 US 1016; People v Blacks, 221 AD2d 351; People v Spinelli, 214 AD2d 135).
The defendant’s sentence was not excessive (see, People v *606Suitte, 90 AD2d 80). Rosenblatt, J. P., Miller, Ritter and Gold-stein, JJ., concur.